OFFICE OF THE ATI’ORNEY GENERAL OF TEXAS
                                  AUSTIN
a-   G MArw
A-or*-

    ~o~raable Formuter Eancock
    Criminal metriot Attorney
    yuatumhle, Texdm
    m    sir:




              lie have recrlved
    peeds U8 f011ov81
              Wght I subait
         loving Qw~tloa, toeit,




              “TherDforc, (L6 a 88tter of lav end qulty, we aPu
         of the vplnion th8t one engaged in I bueLnnse OP praa-
         tics 2.nviolation of the lav, either direotlr vp lndl-
         2ectLy, baa no etandlng in uourt, and h&e alaim oennvt